01/13/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   DA 21-0457
                                _________________



IN THE MATTER OF:

X.G., A.G., and K.G.,                                           ORDER

            Youths in Need of Care.


                                _________________

      Upon consideration of Appellant’s motion to consolidate and good cause appearing,
      IT IS ORDERED the motion to consolidate is GRANTED, and Cause Nos.
DA 21-0457, DA 21-0458, and DA 21-0459 shall be consolidated under Cause No.
DA 21-0457 and shall be captioned as above.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                              January 13 2022